UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT



                                     No. 98-50363
                                   Summary Calendar

CONNIE K. CLIMER,
                                                                       Plaintiff-Appellant,
                                          versus
UNITED STATES OF AMERICA,
Internal Revenue Service,
                                                                     Defendant-Appellee.



                      Appeal from the United States District Court
                          for the Western District of Texas
                                   (SA-96-CV-971)


                                   December 21, 1998
Before POLITZ, Chief Judge, WIENER and DENNIS, Circuit Judges.
POLITZ, Chief Judge:*

       Connie Climer filed this taxpayer suit against the Internal Revenue Service

alleging unlawful collection of taxes and wrongful seizure of her vehicle. The trial
court held that the claims were barred by the doctrine of sovereign immunity and

not otherwise cognizable under federal law. For the reasons assigned, we affirm.

                                   BACKGROUND
       In 1985, Climer and her former husband filed tax returns for the 1980, 1981,


   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
1982, and 1984 tax years. In June 1985, the Climers filed for bankruptcy under
Chapter 11 of the Bankruptcy Code, and the automatic stay went into effect.1 In

June of 1987 the bankruptcy court granted the Climers’ motion to dismiss their

case. After the case was dismissed, but before it was closed, the IRS mailed a
statutory notice of deficiency for the 1980, 1981, 1982, and 1984 tax years.

       Subsequently, the tax deficiencies in the statutory notice of deficiency were

assessed against the Climers and federal tax liens were filed. In satisfaction of the

deficiency, the IRS withheld $1500 of the Climers’ tax refund for the 1987 to 1991
years and, in June 1988, seized and sold the Climers’ automobile.
       In June 1995, Climer requested and received innocent spouse treatment2 for
the deficiencies, and the IRS removed her from the notices of liens previously filed.

She thereafter made several requests for a refund of the taxes withheld and
reimbursement for the vehicle seized; the IRS denied these requests as untimely.

       Proceeding pro se, Climer filed the instant suit, contending that the IRS
unlawfully collected funds from her because it failed to provide various statutorily
required notices,3 violated the automatic stay,4 and violated her statutory and

constitutional rights in seizing her vehicle.

                                    ANALYSIS


   1
    11 U.S.C. § 362(a).
   2
    See 26 U.S.C. § 6013(e), since repealed. See Internal Revenue Service Restructuring
and Reform Act of 1998, Pub. L. 105-206, § 3201(1), 112 Stat. 740 (July 22, 1998).
   3
    She cites 26 U.S.C. §§ 6212, 6213, 6303, 6331.
   4
    See 11 U.S.C. § 362(h).
                                          2
        In recommending that the district court grant summary judgment to the
defendant, the magistrate judge interpreted Climer’s claims as a demand for the

recovery of funds erroneously or illegally retained by the IRS and for damages

arising from such action. The court à quo accepted the magistrate judge’s
recommendations and applied section 1346, which vests federal courts with

jurisdiction over suits against the United States “for the recovery of any internal-

revenue tax alleged to have been erroneously or illegally assessed or collected.”5

The court held, however, that Climer could not bring suit under section 1346,
because she failed to comply with the three-year statute of limitations, set forth in
section 6511.6 The court declined to consider equitable tolling, because, as the
Supreme Court recently held, section 6511 is subject to no such exception.7

Because Climer’s action is against the United States, her failure to comply with the
statutory period divested the court of jurisdiction under the doctrine of sovereign

immunity.8
        The court next considered whether Climer could obtain relief under section
7433, which provides a cause of action for damages arising from reckless or

intentional violations of the Internal Revenue Code in connection with tax




   5
      28 U.S.C. § 1346(a)(1).
   6
      28 U.S.C. § 6511(a).
   7
      See United States v. Brockamp, __ U.S. __, 117 S. Ct. 849 (1997).
  8
   See United States v. Mitchell, 445 U.S. 535 (1979); United States v. Testan, 424 U.S.
392 (1976); Wilkerson v. United States, 67 F.3d 112 (5th Cir. 1995).
                                            3
collection.9 The trial court held that section 7433 did not apply to conduct pre-
dating November 10, 1988, because the statute did not become effective until that

date10 and that, insofar as section 7433 applied, Climer’s claims were time-barred

under the two-year statute of limitations.11 Climer’s claim that the IRS violated the
automatic stay under section 362(h) was construed to be a challenge of the

deficiency notice, because that notice was filed before the bankruptcy case was

closed. The court dismissed this claim, reasoning that Climer could have taken

steps to void the notice, but failed to do so. Finally, the court rejected Climer’s
claims under the Federal Tort Claims Act12 and Bivens v. Six Unknown Agents of
Federal Bureau of Narcotics,13 concluding that both claims were precluded by the
doctrine of sovereign immunity.14

            The trial court correctly determined that the principles of sovereign immunity
bar Climer’s claims and that -- under the applicable law and facts -- equitable

tolling is not available to overcome any of the statutory bars. On appeal, Climer
disclaims reliance on section 1346, urging that jurisdiction is based on section



   9
    28 U.S.C. § 7433(a).
       10
     See Shaw v. United States, 20 F.3d 182 (5th Cir. 1994) (citing the Technical &
Miscellaneous Revenue Act of 1988, Pub. L. No. 100-647, § 6241(d), 102 Stat. 3342
(November 10, 1988)).
   11
       28 U.S.C. § 7433(d)(3); see I.R.C. § 7433(g)(2).
   12
       28 U.S.C. § 2671 et seq.
   13
       403 U.S. 388 (1971).
   14
       28 U.S.C. § 2680(c); Garcia v. United States, 666 F.2d 960 (5th Cir. 1982).
                                               4
1331. Section 1331, however, contains no waiver of sovereign immunity, 15 and
provides no succor.

         Climer also cites section 7426. This section permits only suits challenging

tax levies by parties other than the taxpayer,16 and only within “9 months from the
date of the levy . . . giving rise to such action.”17 Climer cannot satisfy either

requirement.

         Finally, Climer does not claim that the violation of the automatic stay

occurred because the IRS sent a notice of deficiency before her case was closed.18
Rather, she contends that the IRS violated the automatic stay by assessing taxes
against her in 1985. Although section 362(h) has no express statute of limitations,
section 2401 permits suit against the United States only within six years from the

date a right of action first accrues.19 For Climer that right accrued in 1985, when
the stay was allegedly violated, and, therefore, this action, filed several years after

1991, is time-barred.
         AFFIRMED.




   15
       Smith v. Booth, 823 F.2d 94 (5th Cir. 1987).
   16
       Shanbaum v. United States, 32 F.3d 180 (5th Cir. 1994).
  17
    26 U.S.C. §6532(c)(1). The other time period mentioned in the statute is not applicable
here.
   18
     At any rate, the statute makes clear that the automatic stay is abrogated when the case
is dismissed to the same extent that it would be if the case were closed. See 11 U.S.C. §
362(c)(2)(B).
   19
       28 U.S.C. § 2401(a).
                                              5